EXHIBIT 1
8/10/2020                                                                    Bail Bonds Consultations for Free | Lucky Bail Bonds




                                                                                                                                 LUCKY BAIL BONDS




                                                                                                                                           Lucky Bail Bonds




                                                                                                                                             Local Office Numbers


                                                                                                                                             Fresno - (559) 268-4646
             Local Jail Information                                      Co-Signer / Indemnitor Information                                  Visalia - (559) 625-5526
                                                                                                                                            Hanford - (559) 584-3615
                                                                                                                                           Porterville - (559) 788-0500
             Online Bail Info Request                                    Local Bail Offices
                                                                                                                                             Tulare - (559) 685-0500
                                                                                                                                              Indio - (760) 863-4400
                                                                                                                                             Madera - (559) 673-2637



            When you or someone you care about is in jail, you only care about one thing:        We have at least one bail bondsman working in many cities throughout
            getting them out. For more than 50 years, Lucky Bail Bonds has been providing        California. If you can’t visit the bondsman in person, we may be able to set up
            bonds and helping to reunite people with their loved ones as quickly as possible.    payment and paperwork over the phone using a credit card and/or your
            Our bail bond agents have experience with all types of bail bonds, and we have       computer. This is just one more way that the professional staff at Lucky Bail
            payment plans, rebates/discounts and other options that make it easy to get out of   Bonds can serve your needs. It is our goal to help everyone who calls on us.
            jail fast.                                                                           Ask about special programs such as 20% rebate offers, bail now and pay later,
                                                                                                 and interest-free payment plans.
            If you need a bail bondsman, there is no need to call anyone else. This family-
            owned bail bond company knows how to handle all types of bail bonds and we are       We are available 24-hours a day 7 days a week, so we are always here when
            the large bail bond specialist. We treat every single client with the respect and    you need us. The sooner you call Lucky Bail Bonds, the sooner we can help to
            dignity that they deserve.                                                           reunite you with your loved ones.



            Welcome to LuckyBail.com                                                             Expertise in all bail related areas
            • 0% Interest Free Payments                                                          including:
            • Get Out NOW - Pay Later
                                                                                                  • Domestic Violence
            • Low Down Payment Plans 2.5% to 5%                                                                                         • Large Bond
                                                                                                  • Drug Cases
            • Ask About Our 20% Rebate Program                                                                                          Specialist
                                                                                                  • Family Law
            • Professional Services In A Professional Manner!                                                                           • Probation Violation
                                                                                                  • Criminal Cases
            • Credit Card Release By Phone                                                                                              • Stolen Property
                                                                                                  • Drug Offenses
            • 24 Hour Courteous Service                                                                                                 • Assault w/Deadly
                                                                                                  • Suspended
            • Any Jail Nationwide                                                                                                       Weapon
                                                                                                  License
            • Always on Duty                                                                                                            • Vandalism
                                                                                                  • Spousal Abuse
            • No Additional Fees                                                                                                        • Embezzlement
                                                                                                  • Traffic Cases
            • FREE, Confidential Bail Information                                                                                       • Petty Theft
                                                                                                  • DUI
                                                                                                                                        • Burglary
                                                                                                  • Federal Bonds
                                                                                                                                        • Rape
                                                                                                  • Appeal Bonds




            We Accept:


www.luckybail.com                                                                                                                                                                  1/2
8/10/2020                                        Bail Bonds Consultations for Free | Lucky Bail Bonds




     MAIN OFFICE . 1243 VAN NESS AVENUE, FRESNO CA 93721 | SITEMAP




www.luckybail.com                                                                                       2/2
